         Case 1:20-cv-00966-EGS Document 22 Filed 03/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 STEFANIA MAURIZI,                                  )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )      Civil Action No. 20-0966 (EGS)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                Defendant.                          )
                                                    )

 NOTICE OF WITHDRAWAL, WITHOUT PREJUDICE, OF PLAINTIFF’S MOTION
        FOR ORDER SETTING PRODUCTION RATE AND SCHEDULE

       Plaintiff Stefania Maurizi (“Plaintiff”), through counsel, hereby WITHDRAWS her

Motion for Order Setting a Production Rate and Schedule filed with the Court on March 9, 2021.

This Withdrawal is based on Defendant’s representations that it will provide a declaration to

Plaintiff by March 22, 2021, confirming:

       (1)   that, with respect to Plaintiff’s FOIA Request, it processed 513 pages in January of

             2021 and 417 pages in February of 2021; and

       (2)   the total number of pages it has processed in connection with Plaintiff’s FOIA

             Request to date; and

       (3)   the total number of pages of non-classified, non-retired documents remaining to be

             processed in connection with Plaintiff’s FOIA Request; and

       (4)   that, going forward, with each monthly production, it will indicate how many pages

             it has processed in connection with Plaintiff’s FOIA Request.

This Withdrawal is made without prejudice.




                                                1
        Case 1:20-cv-00966-EGS Document 22 Filed 03/17/21 Page 2 of 2




Dated: March 17, 2021        Respectfully submitted,

                             /s/Alia L. Smith
                             Alia L. Smith, D.C. Bar #992629
                             BALLARD SPAHR LLP
                             1909 K Street, N.W., 12th Floor
                             Washington, DC 20006
                             (202) 661-2200
                             smithalia@ballardspahr.com

                             Kristel Tupja, D.C. Bar #888324914
                             BALLARD SPAHR LLP
                             1735 Market Street, 51st Floor
                             Philadelphia, PA 19103
                             (215) 864-8318
                             tupjak@ballardspahr.com
                             Counsel for Plaintiff




                                       2
